UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2476


FIJI ZAIRE,

                    Plaintiff - Appellant,

              v.

EPISCOPAL HIGH SCHOOL,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:19-cv-00873-CMH-TCB)


Submitted: September 29, 2020                                 Decided: October 14, 2020


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Monique Antonia Miles, OLD TOWNE ASSOCIATES, P.C., Alexandria, Virginia, for
Appellant. Nat P. Calamis, Sarah W. Conkright, CARR MALONEY P.C., Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fiji Zaire, a self-identified African American woman with diabetes, appeals the

district court’s order granting Episcopal High School’s motion to dismiss her complaint

alleging she was discriminated against and subjected to a hostile work environment

because of her race and disability, and then retaliated against after complaining of the

alleged unlawful treatment, in violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e to 2000e-17; the Americans with Disabilities Act, 42 U.S.C. §§ 12101-

12213; and 42 U.S.C. § 1981. We have considered the parties’ arguments in conjunction

with the record and find no reversible error. Accordingly, we affirm for the reasons stated

by the district court. See Zaire v. Episcopal High Sch., No. 1:19-cv-00873-CMH-TCB

(E.D. Va. Nov. 22, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2